     Case 5:19-cv-00484 Document 36 Filed 01/24/20 Page 1 of 3 PageID #: 918



                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BECKLEY DIVISION

CATHY L. HAGER, on behalf of herself and )
all others similarly situated,           )
                                         )
        Plaintiff,                       )
                                         )        Civ. Action No. 5:19-cv-00484
v.                                       )
                                         )
OMNICARE, INC.,                          )
                                         )
        Defendant.                       )
                                         )
                                         )

     DEFENDANT’S MOTION TO STRIKE THE NOTICE OF CONSENT FILED BY
        EUGENE MESSICK AND TO DISMISS HIM WITHOUT PREJUDICE

         By and through undersigned counsel, Defendant Omnicare, Inc. moves to strike Eugene

Messick’s Notice of Consent to Join and Authorization to Represent (“Notice of Consent”) (Dkt.

No. 34-1), and dismiss him without prejudice from this action for lack of personal jurisdiction

and improper venue. Defendant submits the accompanying Memorandum of Law in Support of

its Motion.

DATED: January 24, 2020                        Respectfully submitted,


                                            DINSMORE & SHOHL LLP

                                            /s/ Ashley C. Pack
                                            Ashley C. Pack (WV Bar No. 10477)
                                            Anna M. Dailey (WV Bar No. 4525)
                                            707 Virginia St. E., Suite 1300
                                            Charleston, WV 25301
                                            (304) 357-9937
                                            ashley.pack@dinsmore.com
                                            anna.dailey@dinsmore.com

                                            SEYFARTH SHAW LLP

                                            Nancy E. Rafuse (pro hac vice)
                                            James J. Swartz (pro hac vice)

61396398v.1
     Case 5:19-cv-00484 Document 36 Filed 01/24/20 Page 2 of 3 PageID #: 919



                                      J Stanton Hill (pro hac vice)
                                      Andrew M. McKinley (pro hac vice)
                                      1075 Peachtree Street, N.E.
                                      Suite 2500
                                      Atlanta, GA 30309-3958
                                      Telephone: (404) 885-1500
                                      Facsimile: (404) 892-7056
                                      nrafuse@seyfarth.com
                                      jswartz@seyfarth.com
                                      shill@seyfarth.com
                                      amckinley@seyfarth.com

                                      Counsel for Defendant Omnicare, Inc.




                                        2
61396398v.1
     Case 5:19-cv-00484 Document 36 Filed 01/24/20 Page 3 of 3 PageID #: 920



                              CERTIFICATE OF SERVICE

         I hereby certify that on January 24, 2020, I caused to be served a true copy of

DEFENDANT’S MOTION TO STRIKE THE NOTICE OF CONSENT FILED BY

EUGENE MESSICK AND TO DISMISS HIM WITHOUT PREJUDICE by electronic

means (ECF) on:

                                    Thomas R. Goodwin
                                    Susan C. Wittemeier
                                    W. Jeffrey Vollmer
                                 Carrie Goodwin Fenwick
                             GOODWIN & GOODWIN, LLP
                              300 Summers Street, Suite 1500
                                   Charleston, WV 25301
                                      (304) 346-7000
                                trg@goodwingoodwin.com
                               scw@goodwingoodwin.com
                                wjv@goodwingoodwin.com
                                cgf@goodwingoodwin.com

                                    Harold L. Lichten
                                    Zachary L. Rubin
                            LICHTEN & LISS-RIORDAN, P.C.
                               729 Boylston St., Suite 2000
                                   Boston, MA 02116
                                     (617) 994-5800
                                  hlichten@llrlaw.com
                                   zrubin@llrlaw.com


                                                /s/ Ashley C. Pack
                                                Ashley C. Pack

                                                Counsel for Defendant Omnicare, Inc.




                                            3
61396398v.1
